      Case 6:17-cv-00023-JRH-BWC Document 284 Filed 09/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION




WASEEM DAKER,

               Petitioner-Appellant,

vs.                                                               Case No. CV 617-023


WARDEN,

               Respondent-Appellee.


                                           ORDER


       The appeal in the above-styled action having been dismissed by the United States Court of

Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court of Appeals for the

Eleventh Circuit is made the order of this Court.


       SO ORDERED,this              /^^^day of September, 2020.

                                             J. RA^^DAgJMLL/CmEF JUDGE
                                             UNITm^^TES DISTRICT COURT
                                             SeUTJiERN DISTRICT OF GEORGIA
